 1   Brian R. Chavez-Ochoa
     Chavez-Ochoa Law Offices, Inc.
 2   4 Jean Street, Suite 4
     Valley Springs, CA 95252
 3   (209) 772-3013
     (209) 772-3090 Fax
 4   chavezochoa@yahoo.com
 5   David A. Cortman, AZ Bar No. 029490*
     Kevin H. Theriot, AZ Bar No. 030446**
 6   Kenneth J. Connelly, AZ Bar No. 025420*
     Alliance Defending Freedom
 7   15100 North 90th Street
     Scottsdale, Arizona 85260
 8   (480) 444-0020
     (480) 444-0028 Fax
 9
     dcortman@ADFlegal.org
10   ktheriot@ADFlegal.org
     kconnelly@ADFlegal.org
11
     (continued on next page)
12

13                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
14
       THE STATE OF CALIFORNIA, et al.,
15
              Plaintiffs,                           Case No. 4:17-cv-05783-HSG
16     v.
17                                                  ORDER
       ERIC D. HARGAN, in his official capacity
18     as Acting Secretary of the U.S. Department
       of Health and Human Service, et al.,
19
              Defendants,
20     and,
21     THE LITTLE SISTERS OF THE POOR
22     JEANNE JUGAN RESIDENCE,
              Defendant-Intervenor,
23
       and,
24
       MARCH FOR LIFE EDUCATION AND
25     DEFENSE FUND,
               Defendant- Intervenor.
26
              *Pro hac vice forthcoming
27
              ** Pro hac vice granted
28
     Eric C. Rassbach – No. 288041
 1   Mark Rienzi**
 2   Lori Windham**
     The Becket Fund for Religious Liberty
 3   1200 New Hampshire Ave. NW, Suite 700
     Washington, DC 20036
 4   Telephone: (202) 955-0095
     Facsimile: (202) 955-0090
 5
     erassbach@becketlaw.org
 6
     Counsel for Defendant-Intervenors
 7
     JOSEPH H. HUNT
 8   Assistant Attorney General
     MICHELLE R. BENNETT
 9
     Assistant Branch Director, Federal Programs
10   JUSTIN M. SANDBERG (Ill. Bar No. 6278377)
     Senior Trial Counsel
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW, Room 11004
     Washington, DC 20005
13
     Tel.: (202) 514-5838
14   Fax: (202) 616-8460
     Email: justin.sandberg@usdoj.gov
15
     Counsel for Federal Defendants
16

17      The Court, having considered the motion to appear telephonically at the case management
18   conference by Intervenor-Defendants March for Life Education and Defense Fund and The Little
19   Sister of the Poor, Jeanne Jugan Residence, and federal defendants, hereby GRANTS the motion.
20
     Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic
21
     appearance.
22                                                     _________________________________
                                                       HON. HAYWOOD S. GILLIAM, JR.
23     Dated: December 10, 2018                        UNITED STATES DISTRICT JUDGE
24

25

26

27
                                                   2
28
